Title: To Benjamin Franklin from Thomas Taunton, [1760?–1775]
From: Taunton, Thomas
To: Franklin, Benjamin


          
            Honred Sir
            [1760?–1775]
          
          I hop you will pardin my fredom in writin to you, should be glad to have waited on you but never shall see you moer so bad with the stoan not abell to goe to the hall for my penshon but the treasourer is so Cind as to send it god reward him for it, I had a long winter never been out tell march with my breth nor abell to go to bed know mor then a child, and sins I have been abell to goe a litell way to Church which is a miell it is a ouer and halfs work for me, and coming hom I have a frind gieves me a diner Every sunday if abell to goe for it, I had a sudon shake going a long which I believe lowsen the Stoan it was on a Thursday it set me abliding thrwo the penis tell monday the Shurgon never had such a troubell in his lief to stop befour to my great pain and troubell he did it greatis Elis [else?] I mus been lost but weak still Louizing so much blod, it was stopt by won mr. Renells at Higgat, I Log still at mr. Houes neare the Cock at holay Ieslington I would have wroat to mr. Strwon but am a fraid I doe not drict [direct?] properly to him from your dutifull humbell Servant
          
            T. Taunton
          
          
            N.B. know frind to goe with a leter know or any thing Eles without mony the caes is oltred know, the Treasourer sent a man yesterday to hear how I was god I hop will reward him for his goodnes.
          
         
          Addressed: For / Doctr. Franklin / at Mrs. Stevenson’s / in Craven Streat / in the Strand
          Endorsed: Jones
        